Citation Nr: 1414619	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1974 to December 1979 and from March 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the case in May 2012 for further development.  The mandates of the remand have been substantially met, and the Board will proceed to adjudicate the appeal. See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an August 2006 letter.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service and medical treatment records are in the file.  In a September 2008 letter, the Veteran's representative indicated that the Veteran had no further evidence to submit.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent a VA examination in June 2012; the report and medical opinions are in the claims file.  In a December 2012 statement, the Veteran disagreed with the "decision" of the VA examiner and requested a "second opinion."  The Veteran asserts that the examination is inadequate because the examiner noted the Veteran was not treated for hypertension while on active duty and his record was "silent" for any treatment between 1995 and 2006.  The record supports the examiner's reference to a lack of treatment for hypertension in service and the Veteran himself conceded that he did not see "ANY doctors" from 1995 to 2006. The Board finds that this examination is adequate.  It involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

II.  Service Connection

The Veteran contends he developed hypertension in service, attributing it to elevated blood pressure readings during service.  He claims service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including hypertension, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, as the Veteran claims that he has hypertension related to service, entitlement to service connection may potentially be established on a direct or presumptive basis.  See §§ 3.303, 3.307, 3.309.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hypertension is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  An October 2007 medical record reflects that the Veteran has a current diagnosis for hypertension.  Furthermore, although service treatment records are negative for treatment or a diagnosis of hypertension, the Veteran's July 1994 separation examination reflects that an electrocardiogram conducted as part of that examination was interpreted as showing "possible" atrial enlargement.  Therefore, the remaining question to establish service connection on a direct basis is a relationship or "nexus" between the Veteran's hypertension and service.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in December 2012 to clarify this issue.  The VA examiner found that the Veteran's hypertension was less likely than not related to service because, in relevant part: (1) service treatment records were negative for a diagnosis of hypertension and the Veteran's elevated blood pressure readings were pain-induced due to an ankle sprain and cephalgia as well as due to stressful situations, and no blood pressure medications were administered; (2) the electrocardiogram finding of a possible atrial enlargement in the July 1994 separation examination reflects merely a possibility and there was no mention of left ventricular enlargement, which usually is a concomitant finding in patients with hypertension; and (3) the latest electrocardiogram from September 2010 was negative for left atrial enlargement.  The examiner referred to literature detailing the causes of left ventricular enlargement as support for the rationale provided.  

Second, the Veteran is also not entitled to service connection on a presumptive basis under § 3.309 (a) or 3.303 (b) because the evidence does not reflect that the Veteran's hypertension  manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  Specifically, as discussed above, service treatment records do not reflect relevant treatment or reports, and post-service medical records do not reflect that the Veteran was diagnosed or treated for hypertension within the applicable post-service period.  Furthermore, the Board recognizes that an October 2007 treatment note reflects the Veteran's report of a history of hypertension since discharge from service.  Nonetheless, the Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of cardiovascular disorders; the diagnosis and cause of a cardiovascular disorder is not readily apparent to lay observation; they are generally the province of medical professionals.  See Jandreau, 492 F.3d at 1372.  In addition, in a December 2012 statement, the Veteran indicated that he had not seen any doctors for this condition from 1995 to 2006, thus precluding an indication of a competent contemporaneous medical diagnosis of hypertension to reflect continuity of symptomatology since service.  Therefore, the Board finds that the evidence does not show that the Veteran's hypertension had its onset during his active service or immediately after service, or reflect continuity of symptomatology since service.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


